Exhibit 10.2

EXPORT-IMPORT BANK FIRST LOAN MODIFICATION AGREEMENT

This Export-Import Bank First Modification Agreement (this “Loan Modification
Agreement”) is entered into and effective as of March 15, 2011 (the “First Loan
Modification Effective Date”), by and between SILICON VALLEY BANK, a California
corporation, with its principal place of business at 3003 Tasman Drive, Santa
Clara, California 95054 and with a loan production office located at 380
Interlocken Crescent, Suite 600, Broomfield, Colorado 80021 (“Bank”) and
ATRICURE, INC., a Delaware corporation with its chief executive office located
at 6217 Centre Park Drive, West Chester, Ohio 45069 (“Borrower”).

1. DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS. Among other
indebtedness and obligations which may be owing by Borrower to Bank, Borrower is
indebted to Bank pursuant to a loan arrangement dated as of September 13, 2010,
evidenced by, among other documents, a certain Export-Import Bank Loan and
Security Agreement, dated as of September 13, 2010, between Borrower and Bank,
(as amended, the “Existing Loan Agreement”). Capitalized terms used but not
otherwise defined herein shall have the same meaning as in the Loan Agreement.

2. DESCRIPTION OF COLLATERAL. Repayment of the Obligations is secured by the
Collateral as described (i) in the Loan Agreement; (ii) in a certain Amended and
Restated Loan and Security Agreement, dated as of September 13, 2010 (as
amended, the “Domestic Loan Agreement”); and (iii) in a certain Intellectual
Property Security Agreement dated as of May 1, 2009 (the “IP Agreement”, and
together with any other collateral security granted to Bank, the “Security
Documents”).

Hereinafter, the Security Documents, together with the Existing Loan Agreement
and all other documents evidencing or securing the Obligations shall be referred
to as the “Existing Loan Documents”.

3. DESCRIPTION OF CHANGE IN TERMS.

 

  A. Modifications to Loan Agreement.

 

  1 The Loan Agreement shall be amended by deleting the following text appearing
as Section 2.3(a) thereof:

“(a) Interest Rate; EXIM Advances. Subject to Section 2.3(b), the principal
amount of EXIM Advances outstanding under the Revolving Line shall accrue
interest at a floating per annum rate based on Borrower’s Adjusted Quick Ratio
(and the existence or non-existence of an Event of Default) as set forth below,
which interest shall be payable monthly, in arrears, in accordance with
Section 2.3(f) below.

 

Adjusted Quick Ratio as of the end of a

month and Event of Default status

  

Interest Rate

Greater than or equal to 2.00:1.00, and no Event of Default has occurred and is
continuing    The First Tier Rate Greater than or equal to 1.50:1.00, but less
than 2.00:1.00, and no Event of Default has occurred and is continuing    The
Second Tier Rate Less than 1.50:1.00, or an Event of Default has occurred and is
continuing    The Regular Rate



--------------------------------------------------------------------------------

The rate in effect as of the Effective Date is the Second Tier Rate. Changes in
the interest rate based on the Borrower’s Adjusted Quick Ratio as provided above
shall go into effect as of the first day of the month following the month in
which Borrower’s financial statements are received by Bank. If, based on the
Adjusted Quick Ratio as shown in Borrower’s financial statements, there is to be
an increase in the interest rate, the interest rate increase may be put into
effect by Bank as of the first day of the month following the month in which
Borrower’s financial statements were due, even if the delivery of the financial
statements is delayed. The Regular Rate shall go into effect immediately upon
the occurrence and during the continuance of an Event of Default unless Bank
otherwise elects from time to time in its sole discretion to delay its effect or
impose a smaller increase.”

and inserting in lieu thereof the following:

“(a) Interest Rate; EXIM Advances. Subject to Section 2.3(b), the principal
amount of EXIM Advances outstanding under the Revolving Line shall accrue
interest at a floating per annum rate based on Borrower’s Adjusted Quick Ratio
(and the existence or non-existence of an Event of Default) as set forth below,
which interest shall be payable monthly, in arrears, in accordance with
Section 2.3(f) below.

 

Adjusted Quick Ratio as of the end of a

month and Event of Default status

  

Interest Rate

Greater than or equal to 2.00:1.00, and no Event of Default has occurred and is
continuing    The First Tier Rate Greater than or equal to 1.50:1.00, but less
than 2.00:1.00, and no Event of Default has occurred and is continuing    The
Second Tier Rate Less than 1.50:1.00, or an Event of Default has occurred and is
continuing    The Regular Rate

The rate in effect as of the First Loan Modification Effective Date is the
Second Tier Rate. Changes in the interest rate based on the Borrower’s Adjusted
Quick Ratio as provided above shall go into effect as of the first day of the
month following the month in which Borrower’s financial statements are received
by Bank. If, based on the Adjusted Quick Ratio as shown in Borrower’s financial
statements, there is to be an increase in the interest rate, the interest rate
increase may be put into effect by Bank as of the first day of the month
following the month in which Borrower’s financial statements were due, even if
the delivery of the financial statements is delayed. The Regular Rate shall go
into effect immediately upon the occurrence and during the continuance of an
Event of Default unless Bank otherwise elects from time to time in its sole
discretion to delay its effect or impose a smaller increase.”

 

  2 The Loan Agreement shall be amended by deleting the following definition
from Section 13.1 thereof:

“Revolving Line Maturity Date” is the earlier to occur of (i) the nullification,
revocation or any other action, condition or occurrence which causes the EXIM
Guaranty to cease to be in full force and effect and (ii) April 30, 2012.

and inserting in lieu thereof the following:

“Revolving Line Maturity Date” is the earlier to occur of (i) the nullification,
revocation or any other action, condition or occurrence which causes the EXIM
Guaranty to cease to be in full force and effect and (ii) April 30, 2014.



--------------------------------------------------------------------------------

4. FEES. Borrower shall reimburse Bank for all legal fees and expenses incurred
in connection with this Loan Modification Agreement.

5. CONDITIONS PRECEDENT TO EFFECTIVENESS. Borrower hereby agrees that the
following documents shall be delivered to the Bank prior to the entering into
and the effectiveness of this Loan Modification Agreement, each in form and
substance satisfactory to the Bank (collectively, the “Conditions Precedent”):

 

  a) copies, certified by a duly authorized officer of Borrower, to be true and
complete as of the date hereof, of each of (i) the governing documents of
Borrower as in effect on the date hereof (but only to the extent modified since
last delivered to the Bank), (ii) the resolutions of Borrower authorizing the
execution and delivery of this Loan Modification Agreement, the other documents
executed in connection herewith and Borrower’s performance of all of the
transactions contemplated hereby (but only to the extent required since last
delivered to Bank), and (iii) an incumbency certificate giving the name and
bearing a specimen signature of each individual who shall be so authorized on
behalf of Borrower (but only to the extent any signatories have changed since
such incumbency certificate was last delivered to Bank);

 

  b) a certificate of the from the Secretary of State for the applicable
jurisdiction, as of a recent date as to the Borrower’s existence, good standing
and foreign qualification (as applicable);

 

  c) a legal opinion of counsel to the Borrower as to authority and
enforceability of the Loan Modification Agreement and the other Loan Documents
executed in connection herewith; and

 

  d) such other documents as the Bank may reasonably request.

6. AUTHORIZATION TO FILE. Borrower hereby authorizes Bank to file UCC financing
statements without notice to Borrower, with all appropriate jurisdictions, as
Bank deems appropriate, in order to further perfect or protect Bank’s interest
in the Collateral, including a notice that any disposition of the Collateral, by
either the Borrower or any other Person, shall be deemed to violate the rights
of the Bank under the Code.

7. CONSISTENT CHANGES. The Existing Loan Documents are hereby amended wherever
necessary to reflect the changes described above.

8. RATIFICATION OF LOAN DOCUMENTS. Borrower hereby ratifies, confirms, and
reaffirms all terms and conditions of all security or other collateral granted
to the Bank, and confirms that the indebtedness secured thereby includes,
without limitation, the Obligations.

9. NO DEFENSES OF BORROWER. Borrower hereby acknowledges and agrees that
Borrower has no offsets, defenses, claims, or counterclaims against Bank with
respect to the Obligations, or otherwise, and that if Borrower now has, or ever
did have, any offsets, defenses, claims, or counterclaims against Bank, whether
known or unknown, at law or in equity, all of them are hereby expressly WAIVED
and Borrower hereby RELEASES Bank from any liability thereunder.

10. CONTINUING VALIDITY. Borrower understands and agrees that in modifying the
existing Obligations, Bank is relying upon Borrower’s representations,
warranties, and agreements, as set forth in the Existing Loan Documents. Except
as expressly modified pursuant to this Loan Modification Agreement, the terms of
the Existing Loan Documents remain unchanged and in full force and effect.
Bank’s agreement to modifications to the existing Obligations pursuant to this
Loan Modification Agreement in no way shall obligate Bank to make any future
modifications to the Obligations. Nothing in this Loan Modification Agreement
shall constitute a satisfaction of the Obligations. It is the intention of Bank
and Borrower to retain as liable parties all makers of Existing Loan Documents,
unless the party is expressly released by Bank in writing. No maker will be
released by virtue of this Loan Modification Agreement.



--------------------------------------------------------------------------------

11. RIGHT OF SET-OFF. In consideration of Bank’s agreement to enter into this
Loan Modification Agreement, Borrower hereby reaffirms and hereby grants to
Bank, a lien, security interest and right of set off as security for all
Obligations to Bank, whether now existing or hereafter arising upon and against
all deposits, credits, collateral and property, now or hereafter in the
possession, custody, safekeeping or control of Bank or any entity under the
control of Silicon Valley Bank (including a Bank subsidiary) or in transit to
any of them. At any time after the occurrence and during the continuance of an
Event of Default, without demand or notice, Bank may set off the same or any
part thereof and apply the same to any liability or obligation of Borrower even
though unmatured and regardless of the adequacy of any other collateral securing
the loan. ANY AND ALL RIGHTS TO REQUIRE BANK TO EXERCISE ITS RIGHTS OR REMEDIES
WITH RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS, PRIOR TO
EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER
PROPERTY OF BORROWER, ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.

12. CONFIDENTIALITY. Without limiting Section 12.10 of the Loan Agreement (which
is and shall remain in full force and effect), Bank may use confidential
information for the development of databases, reporting purposes, and market
analysis, so long as such confidential information is aggregated and anonymized
prior to distribution unless otherwise expressly permitted by Borrower. The
provisions of the immediately preceding sentence shall survive the termination
of the Loan Agreement.

JURISDICTION/VENUE. California law governs the Loan Documents, including,
without limitation, this Loan Modification Agreement without regard to
principles of conflicts of law. Borrower and Bank each submit to the exclusive
jurisdiction of the State and Federal courts in Santa Clara County, California;
provided, however, that nothing in this Agreement shall be deemed to operate to
preclude Bank from bringing suit or taking other legal action in any other
jurisdiction to realize on the Collateral or any other security for the
Obligations, or to enforce a judgment or other court order in favor of Bank.
Borrower expressly submits and consents in advance to such jurisdiction in any
action or suit commenced in any such court, and Borrower hereby waives any
objection that it may have based upon lack of personal jurisdiction, improper
venue, or forum non conveniens and hereby consents to the granting of such legal
or equitable relief as is deemed appropriate by such court. Borrower hereby
waives personal service of the summons, complaints, and other process issued in
such action or suit and agrees that service of such summons, complaints, and
other process may be made by registered or certified mail addressed to Borrower
at the address set forth in, or subsequently provided by Borrower in accordance
with, Section 10 of the Loan Agreement and that service so made shall be deemed
completed upon the earlier to occur of Borrower’s actual receipt thereof or
three (3) days after deposit in the U.S. mails, proper postage prepaid.

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND BANK EACH WAIVE
THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR
BASED UPON THIS LOAN MODIFICATION AGREEMENT, THE LOAN AGREEMENT, THE LOAN
DOCUMENTS OR ANY CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF
DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A MATERIAL INDUCEMENT FOR BOTH PARTIES
TO ENTER INTO THIS AGREEMENT. EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS
COUNSEL.

WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO WAIVE THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY, if the above waiver of the right to a trial
by jury is not enforceable, the parties hereto agree that any and all disputes
or controversies of any nature between them arising at any time shall be decided
by a reference to a private judge, mutually selected by the parties (or, if they
cannot agree, by the Presiding Judge of the Santa Clara County, California
Superior Court) appointed in accordance with California Code of Civil Procedure
Section 638 (or pursuant to comparable provisions of federal law if the dispute
falls within the exclusive jurisdiction of the federal courts), sitting without
a jury, in Santa Clara County, California; and the parties hereby submit to the
jurisdiction of such court. The reference proceedings shall be conducted
pursuant to and in accordance with the provisions of California Code of Civil
Procedure §§ 638 through 645.1, inclusive. The private judge shall have the
power, among others, to grant provisional relief, including without limitation,
entering temporary restraining orders, issuing preliminary and permanent
injunctions and appointing receivers. All such proceedings shall be closed to
the public and confidential and all records relating thereto shall be
permanently sealed. If during the course of any dispute, a party desires to seek
provisional relief, but a judge has not been appointed at that point pursuant to
the judicial reference procedures, then such party may apply to the Santa Clara



--------------------------------------------------------------------------------

County, California Superior Court for such relief. The proceeding before the
private judge shall be conducted in the same manner as it would be before a
court under the rules of evidence applicable to judicial proceedings. The
parties shall be entitled to discovery which shall be conducted in the same
manner as it would be before a court under the rules of discovery applicable to
judicial proceedings. The private judge shall oversee discovery and may enforce
all discovery rules and orders applicable to judicial proceedings in the same
manner as a trial court judge. The parties agree that the selected or appointed
private judge shall have the power to decide all issues in the action or
proceeding, whether of fact or of law, and shall report a statement of decision
thereon pursuant to California Code of Civil Procedure § 644(a). Nothing in this
paragraph shall limit the right of any party at any time to exercise self-help
remedies, foreclose against collateral, or obtain provisional remedies. The
private judge shall also determine all issues relating to the applicability,
interpretation, and enforceability of this paragraph.

13. COUNTERSIGNATURE. This Loan Modification Agreement shall become effective
only when it shall have been executed by Borrower and Bank.

[The remainder of this page is intentionally left blank]



--------------------------------------------------------------------------------

This Export-Import Bank First Modification Agreement is executed as of the First
Loan Modification Effective Date.

 

BORROWER:       BANK: ATRICURE, INC.     SILICON VALLEY BANK By:  

/s/ Julie A. Piton

    By:  

/s/ Adam Glick

Name: Julie A. Piton     Name: Adam Glick Title: Vice President/Chief Financial
Officer     Title: Relationship Manager